January 14, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (U.S. Patent No. 8,353,561 B2) in view of Ishijima et al (U.S. Patent No. 7,959,229 B2).

    PNG
    media_image1.png
    313
    425
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    310
    433
    media_image2.png
    Greyscale

Yamazaki et al teach the structure substantially as claimed including  a vehicle seat operating device for operating movable parts of a vehicle seat, comprising:
a. device body provided on a side portion of the vehicle seat; 
a first operating lever 39 pivotably provided on the device body to move its front end vertically and provided with a first lever operation surface facing downward to be accessible from a side of the vehicle seat; and


    PNG
    media_image3.png
    306
    456
    media_image3.png
    Greyscale

However, Ishijima et al teach a vehicle seat operating device for operating movable parts of a vehicle seat, the operating device having a blocking wall provided on a side of the operating lever that is capable of being opposite a side of a device body to which the operating lever is pivotally provided. also teach that the blocking wall, which is an outer sidewall, can be arranged flush with an adjacent side surface of the device body or on a side that is further inward than the adjacent side surface in the seat width direction, as defined.  It would have been obvious and well within the level of ordinary skill in the art to modify the second operating device, as taught by Yamazaki et al, to include a blocking wall provided on a side of the second operating lever opposite a side of the device body to which the second operating lever is pivotally provided, such as the blocking wall taught by Ishijima et al, since it would provide an outer sidewall to create a 
As for claim 3, Yamazaki et al teach a ridge line portion, which is formed by a side surface of the seat width direction outer side and under surface of the second operating lever, is a round chamfered portion; and the device body is provided with an opposed surface opposite to the under surface of the second operating lever and is provided with a projected line, which extends in a seat front-back direction and has a complementary shape with the round chamfered port ion of the ridgeline portion, on a side, edge at the seat width direction outer side of the opposed surface.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over OSHIMA et al (U.S. Patent Application Publication No. 2020/0139851 A1) in view of Ishijima et al (U.S. Patent No. 7,959,229 B2).

    PNG
    media_image4.png
    201
    208
    media_image4.png
    Greyscale

As for claim 1, Oshima et al teach a vehicle seat operating device for operating movable parts of a vehicle seat, comprising:
a. device body provided on a side portion of the vehicle seat; 
a first operating lever pivotably provided on the device body to move its front end vertically and provided with a first lever operation surface facing downward to be accessible from a side of the seat; and
	a second operating lever pivotably provided on the device body to move its front end vertically and provided with a second lever operation surface facing downward to be accessible from the front but does not teach a blocking wall provided on a side of the second operating lever opposite a side of the device body to which the second operating lever is pivotally provided.
However, Ishijima et al teach a vehicle seat operating device for operating movable parts of a vehicle seat, the operating device having a blocking wall provided on a side of the operating lever that is capable of being opposite a side of a device body to which the operating lever is pivotally provided.  Ishijima et al also teach that the blocking wall, which is an outer sidewall, can be arranged flush with an adjacent side surface of the device body or on a side that is further inward than the adjacent side surface in the seat width direction, as defined.  It would have been obvious and well within the level of ordinary skill in the art to modify the second operating device, as taught by over OSHIMA et al, to include a blocking wall provided on a side of the second operating lever opposite a side of the device body to which the second operating lever is pivotally provided, such as the blocking wall taught by Ishijima et al, since it would provide an outer sidewall to create a recess at the front end of the operative device as well as a ceiling surface of an inside surface of the recess to receive the finger of a person using the operating device to operate the movable parts of the vehicle seat.  Inserting a finger into the opening 
As for claim 4, Oshima et al teach that the second operating lever is positioned in front of the first: operating lever.
As for claim 5, Oshima et al teach that the first operating lever is a lever for releasing a locking of a reclining movement of the vehicle seat; and
the second operating lever is a lever for releasing a locking of either or both of a rotating movement in a horizontal plane and a sliding movement in a front-back direction of the vehicle seat.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Izawa et al (U.S. Patent No. 10,112,506 B2) in view of Ishijima et al (U.S. Patent No. 7,959,229 B2).

    PNG
    media_image5.png
    246
    183
    media_image5.png
    Greyscale

As for claim 1, Izawa et al teach a vehicle seat operating device for operating movable parts of a vehicle seat, comprising:
a. device body provided on a side portion of the vehicle seat; 
a first operating lever 30 pivotably provided on the device body to move its front end vertically and provided with a first lever operation surface facing downward to be accessible from a side of the seat; and
	a second operating lever 3a pivotably provided on the device body to move its front end vertically and provided with a second lever operation surface facing downward to be accessible from the front but does not teach a blocking wall provided on a side of the second operating lever opposite a side of the device body to which the second operating lever is pivotally provided.
However, Ishijima et al teach a vehicle seat operating device for operating movable parts of a vehicle seat, the operating device having a blocking wall provided on a side of the operating lever that is capable of being opposite a side of a device body to which the operating lever is pivotally provided.  Ishijima et al also teach that the blocking wall, which is an outer sidewall, can be arranged flush with an adjacent side surface of the device body or on a side that is further inward than the adjacent side surface in the seat width direction, as defined.  It would have been obvious and well within the level of ordinary skill in the art to modify the second operating device, as taught by over Izawa et al, to include a blocking wall provided on a side of the second operating lever opposite a side of the device body to which the second operating lever is pivotally provided, such as the blocking wall taught by Ishijima et al, since it would provide an outer sidewall to create a recess at the front end of the operative device as well as a ceiling surface of an inside surface of the recess to receive the finger of a person using the operating device to operate the movable parts of the vehicle seat.  Inserting a finger into the opening .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (U.S. Patent No. 8,353,561 B2) in view of Ishijima et al (U.S. Patent No. 7,959,229 B2), as applied to claim 1 above, and further in view of Kienke (U.S. Patent No. 10,017,085 B2).
Yamazaki et al in view of Ishijima et al teaches the structure substantially as claimed but does not teach a third operating lever further provided between the first operating lever and the second operating lever.
	
    PNG
    media_image6.png
    301
    362
    media_image6.png
    Greyscale

However, Kienke teaches the concept of three operating levers, a third operating lever 20,21 of which is located between a first operating lever 10,11 and a second operating lever 30,31, the third to preform pivoting movement of its front end vertically, and has a third lever 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY B. WHITE whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Rodney B White/            Primary Examiner, Art Unit 3636